Decree of the Surrogate’s Court of Queens county reversed upon the law and the facts, and a new trial granted before a jury in the Surrogate’s Court, with costs to appellants to abide the event, upon the ground that the findings of the learned surrogate that the alleged will is genuine, that it was duly executed, that the decedent at the time of executing the same was in all respects competent to make a will and that she was not under restraint, are contrary to the evidence. Upon the record here we think the inference cannot be fairly drawn that decedent knowingly executed the alleged will, that its provisions were known to her, or that the alleged will was executed with the formalities required by statute.* (Matter of Kenney, 179 App. Div. 258.) Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.

 See Decedent Estate Law, § 21.— [Rep.